Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
1.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
2.               With respect to applicant’s remarks regarding rejected claims 1, 4-7, page 5-6, the new added limitation “dynamically controlling, via a controller, a flow of the material into the chamber” has been found in reference of Goohs et al. (U.S. Pub. 2010/0315638, [0015, 0019]).  The references of Karnik et al. (U.S. Pub. No. 2019/0346356) also teaches the limitation “dynamically controlling, via a controller, a flow of the material into the chamber”, (0153, 0154]).
3.             With respect to applicant’s remarks regarding 103 rejected claims 2-3, 8-9, 10-11, because the limitation of independent claims has been changed, new reference has been used for new rejection.
Grounds for the rejection of claims are provided below as necessitated by amendment.

Information Disclosure Statement
4.          The information disclosure statement (IDS) submitted on 07/11/22, 04/07/22, has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
5.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            


7.	Claims 1, 4-6, are rejected under 35 U.S.C. 103 as being anticipated by Bernal et al. (U.S. Pub. No. 2003/0001746) in view of Goohs et al. (U.S. Pub. 2010/0315638). Hereafter “Bernal”, “Goohs”. 
             Regarding Claim 1, Bernal teaches 
             installing a portion of a calibration system ([0006, 0008, 0038, 0050, 0056, 0057].  Note: to provide a smoke detector capable of performing self-diagnostic functions is not different from calibration) within at least one sensing volume of the optical detector, (area around the lines of sight 30, 32 is not different from sensing volume of the optical detector of figure 2), the portion of the calibration system including a housing having an enclosed chamber, (figures 1,2, housing 10, area inside housing 10 is not different from an enclosed chamber);
             filling the chamber of the portion of calibration system with a material to achieve a known obscuration, ([0040, 0045, 0056]); and 
            measuring an obscuration of the material within the chamber, ([0013, 0040, 0045, 0046, 0056], claim 1).
            However, Bernal does not teaches dynamically controlling, via a controller, a flow of the material into the chamber.  Goohs teaches dynamically controlling, via a controller, a flow of the material into the chamber, ([0015, 0019, 0051, 0052], figure 1.  Note: a change in the particulate matter or change in mass concentration of the particulate is not different from dynamically controlling a flow of the material into the chamber.  Sample collector 105 having a collection port 106 is not different from a controller for receiving a fluid sample 110).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Bernal by dynamically controlling a flow of the material into the chamber in order to monitored to detect attributes such as the mass, concentration, size, etc., of particulate matter in the fluid sample 110.

             Regarding Claim 4, Bernal teaches installing a calibration system within the at least one sensing volume of the optical detector includes installing the calibration system adjacent a sensing surface of the optical detector, (figure 2, area around the lines of sight 30, 32 is not different from sensing volume of the optical detector, and inner surface 20 is not different from sensing surface of the optical detector).

             Regarding Claim 5, Bernal teaches installing the calibration system adjacent the sensing surface of the optical detector includes mounting a housing of the calibration system in direct contact with the sensing surface of the detector, (figure 2, system includes elements 22, 24, 28 is not different from the calibration system adjacent sensing surface 20, and a housing 10 of the calibration system contact with the sensing surface 20).

             Regarding Claim 6, Bernal teaches installing the calibration system adjacent the sensing surface of the optical detector includes mounting the optical detector within the chamber, (figure 2, system includes elements 22, 24, 28 is not different from the calibration system adjacent sensing surface 20, photodiode 20 is not different from the optical detector).

Claim Rejections - 35 USC § 103
8.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

10.          Claim(s) 2-3, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernal et al. (U.S. Pub. No. 2003/0001746), in view of Goohs et al. (U.S. Pub. 2010/0315638), further in view of Zribi et al. (U.S. Pat. No. 9,652,958). Hereafter “Bernal”, “Goohs”, “Zribi”. 
             Regarding Claim 2, Bernal teaches 
             emitting a light from a light source of the detector, ([0003, 0005, 0011, 0027, 0050]);
             receiving scattered light from the chamber at a light sensing device, ([0037, 0040]).
            However, Bernal does not teach determining an obscuration of the material based on the scattered light and comparing the obscuration with an allowable range.  Zribi teaches determining an obscuration of the material based on the scattered light and comparing the obscuration with an allowable range., (column 1, lines 57-60; column 2, lines 36-41; column 3, lines 27-49.  Determining threshold level is not different from determining an obscuration of the material).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Bernal by determining an obscuration of the material based on the scattered light and comparing the obscuration with an allowable range in order to implement inspection system more efficiently.

             Regarding Claim 3, Bernal teaches adjusting at least one parameter of the detector if the obscuration is outside of an allowable range, ([0040]).

11.          Claim(s) 8, 9, 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernal et al. (U.S. Pub. No. 2003/0001746), Goohs et al. (U.S. Pub. 2010/0315638), further in view of Mi et al. (U.S. Pat. No. 7,224,284). Hereafter “Bernal”, “Goohs”, “Mi”.  
             Regarding Claims 8, 9, Bernal teaches controlling the flow of at least one of the first material and the second material as it is supplied to the chamber, ([0007, 0010, 0029, 0030, 0040, 0041, 0056, 0057]).  Although Bernal does not supply a first material and a second material to the chamber and dynamically.  Mi supplying a first material and a second material to the chamber, (column 2, lines 17). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Bernal by supplying a first material and a second material to the chamber and dynamically in order to implement inspection system more efficiently.

             Regarding Claim 11, Bernal teaches apertures 72 are of sufficient size that allows adequate smoke particle intake flow into housing 10, ([0029]).  It is inherent that the apertures 72 are of sufficient size for evacuating the material, that is smoke particle intake flow from the chamber.

12.          Claim(s) 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernal et al. (U.S. Pub. No. 2003/0001746), Goohs et al. (U.S. Pub. 2010/0315638), further in view of Mi et al. (U.S. Pat. No. 7,224,284) further in view of Zribi et al. (U.S. Pat. No. 9,652,958). Hereafter “Bernal”, “Mi”, “Goohs”, “Zribi”.  
             Regarding Claim 10, Bernal teaches 
            emitting a light from a light source of the detector, ([0003, 0005, 0011, 0027, 0050]);
            receiving scattered light from the chamber at a light sensing device, ([0037, 0040]).
            However, Bernal does not teach determining an obscuration of the second material based on the scattered light; and comparing the obscuration with a predetermined threshold.  Mi teaches the second material, (column 2, lines 17), and Zribi teaches determining an obscuration of the material based on the scattered light and comparing the obscuration with an allowable range., (column 1, lines 57-60; column 2, lines 36-41; column 3, lines 27-49.  Determining threshold level is not different from determining an obscuration of the material).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Bernal by determining an obscuration of the material based on the scattered light and comparing the obscuration with an allowable range in order to implement inspection system more efficiently.

                                                                Other References
13.        The references of Karnik et al. (U.S. Pub. No. 2019/0346356) also teaches the limitation “dynamically controlling, via a controller, a flow of the material into the chamber”, (0153, 0154]).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Bernal by dynamically controlling, via a controller, a flow of the material into the chamber in order to sever the attachment, attraction, or contact between the particles and the target.

Conclusion 
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
August 24, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877